                     Case 1:20-mc-00299-PKC Document 12
                                                     11 Filed 08/28/20
                                                              08/27/20 Page 1 of 3



          1271 Avenue of the Americas |New York, NY 10020
          blankrome.com



           Phone:       (212) 885-5259

           Fax:         (917) 332-3730

           Email:       jkimball@blankrome.com




                                                                        August 27, 2020

                                               Application DENIED without prejudice to the right of
                                               any party or non-party to assert their rights under
          VIA ECF                              Rule 45 and/or section 1782.

          Hon. P. Kevin Castel                 SO ORDERED.
          Daniel Patrick Moynihan              August 28, 2020
          United States Courthouse
          500 Pearl St.
          New York, NY 10007-1312

                            Re:      Ex Parte Application of Seawolf Tankers Inc. and Heidmar Inc. for
                                     Discovery Pursuant to 28 U.S.C. § 1782
                                     1:20-mc-00299 (PKC)

          Dear Judge Castel:

                  We represent Ridgebury Kilo LLC in the above-referenced matter. We write to request
          that the Court temporarily stay its Order Granting Petitioners’ Ex Parte Application for Discovery
          Pursuant to 28 U.S.C. § 1782 (Dkt No. 10) and set a reasonable briefing schedule in respect of
          Ridgebury’s objections to the application. We have conferred with counsel for Petitioners Seawolf
          Tankers Inc and Heidmar Inc., and they do not consent to this request. No conference is currently
          scheduled in this matter.

                   Ridgebury has good grounds to oppose the request for discovery. In the first place,
          Petitioners’ pending litigation in the United Arab Emirates is a highly speculative alter ego vessel
          attachment made in support of an unripe indemnity claim subject to arbitration in London.
          Specifically, Petitioners assert indemnity claims against Ridgbury Kilo LLC for potential liability
          they may have at some point in the future to third parties relating to a carriage of cargo aboard the
          M/V RIDGEBURY PROGRESS. (See Power Declaration, Dkt. 3, ¶ 53). Power asserts at ¶ 54 of
          his Declaration that “Under English law, which is incorporated into the Ridgebury Kilo’s Charter
          Party, Seawolf has an accrued cause of action against Ridgebury Kilo ….” However, Petitioners
          fail to disclose that many courts in this District have explicitly recognized that such a claim under
          a vessel charter subject to English law is an unripe indemnity claim that cannot support a maritime




                                                     Blank Rome LLP | blankrome.com


151449.06500/123766389v.1
                     Case 1:20-mc-00299-PKC Document 12
                                                     11 Filed 08/28/20
                                                              08/27/20 Page 2 of 3




          August 27, 2020
          Page 2


          attachment.1 See e.g., Bottiglieri Di Na Vigazione SpA v. Tradeline LLC, 472 F. Supp. 2d 588
          (S.D.N.Y. 2007), aff’d, 293 Fed. Appx. 36 (2d Cir. 2008). The attachment in the UAE is currently
          being challenged on this same threshold grounds.

                  At least one court has denied an application for discovery under Section 1782 in very
          similar circumstances. Jiangsu Steamship Co. v. Success Superior Ltd., 2015 WL 3439220, *4
          (S.D.N.Y. 2015). As that Court noted:

                                     Jiangsu does not seek this discovery in order to help
                                     decide the “merits of the dispute” between it and
                                     SSL; it wants the information about SSL's and
                                     Mingli's assets so it can easily obtain advance
                                     security for such a judgment (assuming that there is
                                     a foreign jurisdiction that, like the United States of
                                     America, has a pre-judgment attachment procedure)
                                     or enforce whatever judgment it might obtain in the
                                     as-yet-to-be brought London arbitration. However,
                                     neither pre-judgment attachment nor post-judgment
                                     enforcement proceedings are “adjudicative” in
                                     nature; indeed, the latter is the explicit holding of
                                     Euromepa [S.A. v. R. Esmerian, Inc., 154 F.3d 24 (2d
                                     Cir. 1998)], and if an enforcement proceeding is not
                                     adjudicative in nature, I fail to see (and Jiangsu does
                                     not suggest) how a pre-judgment security proceeding
                                     could possibly so qualify.

                   In any event, the discovery request is grossly overbroad. By this Court’s Order, Petitioners
          have been authorized to serve subpoenas on 16 international banks, with no allegation whatsoever
          of any connection between Ridgebury and any of Petitioner’s targets. Other courts have rejected
          such broad fishing expeditions. See, e.g., Asia Maritime Pacific Ltd., 253 F. Supp. 3d 701
          (S.D.N.Y. 2015)(“ Far from being an efficient means of assistance to participants in international
          litigation, the subpoenas would direct sixteen large banks to conduct broad searches for
          information when the Petitioner has provided no basis to believe that Arma ever transacted
          business through any particular bank. That is too great a burden to impose on nonparties,
          particularly on an ex parte basis.”).


          1
            We note that on August 13, 2020 Petitioners filed their own Rule B maritime attachment action in this District
          seeking attachment in respect of this same unripe indemnity claim (see 1:20-cv-06434). To our knowledge, Petitioners
          never identified this action as being related to the present action notwithstanding that it involves the same claim and
          that garnishees overlap with the targets of Petitioners’ requested subpoenas here.




151449.06500/123766389v.1
                    Case 1:20-mc-00299-PKC Document 12
                                                    11 Filed 08/28/20
                                                             08/27/20 Page 3 of 3




          August 27, 2020
          Page 3


                  A temporary stay is warranted, particularly with respect to the subpoenas to be served on
          the various banks, because once served those banks likely will begin processing the subpoenas
          quickly which would be an unnecessary burden if, as Ridgebury contends, the subpoenas should
          ultimately be quashed. Ridgebury respectfully submits that it could submit its motion to quash the
          Discovery Order by next Tuesday, September 1, 2020 or such other date the Court may set. We
          respectfully submit this short delay will not cause any prejudice to petitioner.

                  We thank the Court in advance for its consideration of this matter.

                                                               Very truly yours,

                                                               /s/ John D. Kimball

                                                               John D. Kimball
                                                               Partner
          JDK:
          Cc: All counsel via ECF




151449.06500/123766389v.1
